Title: From Thomas Jefferson to Andrew Ellicott, 1 November 1806
From: Jefferson, Thomas
To: Ellicott, Andrew


                        
                            Dear Sir
                     
                            Washington Nov. 1. 06.
                        
                        Your letter of Aug. 18. with the account of the eclipse you were so kind as to inclose, found me at
                            Monticello, & I meant to have acknoleged it immediately on my arrival here: but I found on my return such an
                            accumulation of business, that altho your letter has continued on my file of those to be answered, I have not been able to
                            get to it till now. I thank you for the communication of your observations of the eclipse. fortune seems to have favored
                            every other place but this with a fair view of it. this spot was covered by a dense cloud through the whole of it’s
                            duration, & for some time before & after. I hope the great extent of the path of this eclipse round the globe, &
                            especially thro’ our states will furnish many useful corrections of our longitudes. Capt Lewis will bring us a treasure
                            in this way.
                        Your opinions of intolerance are mine. when I entered on office, after giving a very small participation in
                            office to republicans by removal of a very few federalists, selected on the very principle of their own intolerance while
                            in office I never meant to have touched another, but to leave to the ordinary accidents to make openings for republicans.
                            but the vindictive, indecent & active opposition of some individuals has obliged me from time to time to disarm them of
                            the influence of office. but that such a spirit of intolerance should arise between the different sections of republicans,
                            furnishes a poor presage of future tranquility. of the unhappy effects of the schisms in Pensylva. & N. York, we see the
                            fruit in the state lying between them, where the Federalists have recovered a majority in one branch of the legislature,
                            are very near it in the other & as soon as they shall reach it, they place the Executive & every office under it in
                            federal hands. if the two sections of Republicans were irreconcileable, still the minor one should not have coalesced with
                            & voted for federalists. if on the contrary they would keep themselves independent & set up their own ticket, their
                            whole body would come forward & vote, which would give them the benefit of that part of their force which kept back
                            because it could not support federalists, and the federalists themselves having no hope of bringing in men of their own,
                            would have to chuse between the two republican tickets that least disagreeable to themselves. this would only bring into
                            the public councels the different shades of republicans so that the whole body should be represented. for my part I
                            determined from the first dawn of the first schism never to take part in any schism of republicans, nor in distributing
                            the public trusts, ever to ask of which section a party was. the port of retirement is now within sight, it is viewed with
                            longing eyes, and my greatest consolation in it will be the undivided approbation of those with whom & for whom I have
                            labored. Accept my friendly salutations & the assurances of my respect.
                        
                            Th: Jefferson
                     
                        
                    